DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, 8, 10, 11, 13 and 21-30 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 8, 10, 11 and 13, canceled claims 2-6, 9, 12, and 14-20 and new claims 21-30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storcks German Patent No. DE 198 51 723 A1.


a first end; and
a second end disposed opposite from the first end, the pipe fitting defining an axis extending from the first end to the second end, the pipe fitting defining a raised lip (at 25) and a groove (at 27), a sealing surface extending between the raised lip and the groove, the raised lip defined between the first end and the groove, the groove defined between the raised lip and the second end, the raised lip extending radially outward from the sealing surface, the groove extending radially inward from the sealing surface.


    PNG
    media_image1.png
    816
    934
    media_image1.png
    Greyscale


With regard to claim 7, and as seen in Figure 2 above, Storcks discloses wherein the pipe fitting defines an outer lip (at 28) disposed between the groove (at 27) and the second end.

With regard to claim 21, and as seen in Figure 2 above, Storcks discloses wherein the sealing surface is cylindrical.



With regard to claim 23, and as seen in Figure 2 above, Storcks discloses wherein a radially outermost portion of the first end is positioned radially inward from a radially outermost portion of the raised lip (as seen in the annotated figure above and based on the pipe axis defined between the first end and the second end of the pipe fitting).

With regard to claim 24, and as seen in Figure 2 above, Storcks discloses wherein the pipe fitting defines an outer surface extending between the first end and the second end, and wherein a portion of the outer surface positioned between the first end and the raised lip is cylindrical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storcks.

With regard to claim 25, Storcks discloses the claimed invention but does not disclose that a circumferential gap extends through the raised lip.  Adding a circumferential gap to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a circumferential gap to the raised lip to provide flexibility to the pipe fitting and allow for a smoother and easier coupling with a coupling assembly.

Allowable Subject Matter
Claims 8, 10, 11, 13 and 26-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 8, the prior art of record does not teach or suggest a pre-assembled coupling assembly with the combination of a coupling, the coupling defining a coupling bore extending through the coupling, the coupling bore defining an axis, the coupling comprising a gasket disposed within the coupling bore, the gasket being relaxed and uncompressed when the coupling is in a relaxed position; and a pipe fitting, the pipe fitting defining a first end and a second end, the pipe fitting further defining a raised lip, a sealing surface, and a groove, the raised lip positioned between the first end and the sealing surface, the groove positioned between the second end and the sealing surface, the raised lip extending radially outward from the sealing surface, the groove extending radially inward from the sealing surface, the first end inserted into the coupling bore, the coupling retained on the first end of the pipe fitting when the coupling is in the relaxed position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that sealing surface in Storcks is not a sealing surface because no seal is formed with this surface.
Examiner disagrees.
Claim 1 recites “a sealing surface extending between the raised lip and the groove” which is disclosed by Storcks (see Figure 2 above).  With regard to Applicant’s argument that no seal is formed with this surface, Applicant has not applied a particular function to this sealing surface or defined this surface as “sealing” with another element and as the sealing surface in Storcks is capable of being a “sealing” surface (such as the seal formed between the sealing surface and the element 29 in Figure 1), Storcks discloses this claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679